Title: To Thomas Jefferson from Arthur S. Brockenbrough, 1 October 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dr Sir
University of Va
Oct 1st 1825
You will see from the within, I have brought Mr W. J. Coffee down in his charges for his composition ornaments 50 prcent, I submit it to your consideration whether it would be prudent or not in the present low state of our finances to order on those ornaments even at this reduced priceMost respectfully your Obt sevtA. S. Brockenbrough P.P.S. I shall attend to your letter of to day & send you the statement tomorrowA. S. B.